Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND AMONG

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.

AND

JEFFREY D. JETER

DATED AS OF DECEMBER 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Section 1.    Recitals.    1 Section 2.    Definitions.    1
Section 3.    Term of Employment.    4 Section 4.    Title, Position, Duties and
Responsibilities.    4 Section 5.    Base Salary; Target Bonus.    5 Section 6.
   Employee Incentive Compensation and Benefit Programs.    5 Section 7.   
Reimbursement of Business and Other Expenses; Perquisites.    5 Section 8.   
Termination of Employment.    6 Section 9.    Forfeiture Provisions.    13
Section 10.    Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.    14 Section 11.   
Non-competition/Prior Employment Covenants.    16 Section 12.   
Non-solicitation of Employees and Customers.    17 Section 13.    Remedies.   
17 Section 14.    Resolution of Disputes.    17 Section 15.    Indemnification.
   19 Section 16.    Excise Taxes.    20 Section 17.    Effect of Agreement on
Other Benefits.    21 Section 18.    Assignability: Binding Nature; Solidary
Obligations.    21 Section 19.    Representation.    22 Section 20.    Entire
Agreement.    22 Section 21.    Amendment or Waiver.    22 Section 22.   
Severability.    22 Section 23.    Survivorship.    22 Section 24.   
Beneficiaries/References.    22 Section 25.    Governing Law/Jurisdiction.    23
Section 26.    Notices.    23 Section 27.    Captions.    23 Section 28.   
Counterparts.    23 Section 29.    Section 409A Compliance.    23



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 30 th day of December, 2009 (the “Effective Date”), by
and among Amedisys, Inc., a Delaware corporation having its headquarters at 5959
South Sherwood Forest Boulevard, Baton Rouge, Louisiana, 70816 (“Amedisys” or
the “Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
having its headquarters at 5959 South Sherwood Forest Boulevard, Baton Rouge,
Louisiana 70816 (“Holding”), and Jeffrey D. Jeter, a person of the age of
majority having an address at [redacted] (“Executive”).

RECITALS

WHEREAS, Executive and the Company have entered into an employment agreement,
dated December 19, 2007 (the “Original Agreement”);

WHEREAS, Executive and the Company desire to amend and restate the Original
Agreement and add Holding, the Company’s top-tier holding company, as a party to
the Agreement; and

WHEREAS, the Company and Holding desire to continue to employ Executive as the
Company’s Chief Compliance Officer, and Executive desires to accept such
continued employment, pursuant to the terms and conditions of this Agreement,
which is intended to amend and restate the Original Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, Holding and Executive (individually a
“Party” and together the “Parties”) agree to be bound in accordance with the
terms of this Agreement.

Section 1. Recitals. The above Recitals are incorporated herein by this
reference.

Section 2. Definitions.

(a) The terms below are used in this Agreement, including the preamble and
recitals, as so defined. As used herein, the following terms shall have the
following meanings:

“After-Tax Proceeds” shall have the meaning set forth in Section 16.

“After-Tax Proceeds With Cut-Back” shall have the meaning set forth in
Section 16.

“Agreement” shall have the meaning set forth in the preamble above.

“Award” shall have the meaning set forth in Section 9(a).

“Award Gain” shall have the meaning set forth in Section 9(a).

 

1



--------------------------------------------------------------------------------

“Base Amount” shall have the meaning set forth in Section 16.

“Base Salary” shall have the meaning set forth in Section 5(a).

“Beneficial Owner” shall have the meaning set forth in Section 8(c).

“Board” shall have the meaning set forth in Section 5(a).

“Cause” shall have the meaning set forth in Section 8(b).

“Change in Control” shall have the meaning set forth in Section 8(c).

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1984.

“COBRA Period” shall have the meaning set forth in Sections 8(c) and 8(e).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor provision of law, and the regulations promulgated thereunder.

“Committee” shall have the meaning set forth in Section 5(a).

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 10(c).

“Contingent Payments” shall have the meaning set forth in Section 16.

“Continued Participation Period” shall have the meaning set forth in Sections
8(c) and 8(e).

“Disability” shall have the meaning set forth in Section 8(a).

“Earliest Payment Date” shall mean (i) if the amount paid is subject to
Section 409A of the Code and does not qualify for an exemption under
Section 409A of the Code or regulations or other guidance promulgated
thereunder, the fifty-second (52nd) day after Executive’s termination of
employment and (ii) if the amount paid is not subject to Section 409A of the
Code or qualifies for an exemption under Section 409A of the Code or regulations
or other guidance promulgated thereunder, the earlier of the date in (i) above
or the first date that Executive’s release of claims (as described in
Section 8(i)) becomes irrevocable.

“Effective Date” shall have the meaning set forth in the preamble above.

“Exchange Act” shall have the meaning set forth in Section 8(c).

“Excise Tax” shall have the meaning set forth in Section 16.

 

2



--------------------------------------------------------------------------------

“Executive” shall have the meaning set forth in the preamble above.

“Fair Market Value” shall have the meaning set forth in Section 6.

“Final Determination” shall have the meaning set forth in Section 16.

“Forfeiture Event” shall have the meaning set forth in Section 9(a).

“409A Payment Date” shall have the meaning set forth in Section 8(j).

“Good Reason” shall have the meaning set forth in Section 8(c).

“Gross-Up Amount” shall have the meaning set forth in Section 16.

“Holding” shall have the meaning set forth in the preamble above.

“Original Agreement” shall have the meaning set forth in the preamble above.

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

“Person” shall have the meaning set forth in Section 8(c).

“Proceeding” shall have the meaning set forth in Section 15(a).

“Restricted Area” shall have the meaning set forth in Section 11(a).

“Restriction Period” shall have the meaning set forth in Section 11(b).

“Retirement” shall have the meaning set forth in Section 8(f).

“Severance Period” shall have the meaning set forth in Section 8(c).

“Significant Subsidiary” shall have the meaning set forth in Section 8(c).

“Subsidiary” shall have the meaning set forth in Section 10(d).

“Target Bonus” shall have the meaning set forth in Section 5(b).

“Taxes” shall have the meaning set forth in Section 16.

“Term of Employment” shall have the meaning set forth in Section 3(a).

“Willful” shall have the meaning set forth in Section 8(b).

 

3



--------------------------------------------------------------------------------

(b) References to “Sections,” “Subsections,” and “Attachments” shall be to
Sections, Subsections and Attachments, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 2(a) may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. In this Agreement, “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph or clause in which the respective word
appears; words importing gender include the other gender; references to
“writing” include printing, typing lithography and other means of reproducing
words in a tangible or visible form; the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation;”
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to Parties include their
respective permitted successors and assigns; and all references to statutes and
regulations shall include any amendments of same and any successor statutes and
regulations.

Section 3. Term of Employment.

(a) The term of Executive’s employment under this Agreement shall commence on
the Effective Date and expire on the third (3rd ) anniversary of the Original
Agreement (December 19, 2010) (the “Term of Employment”), unless terminated
prior thereto in accordance herewith. This Agreement shall not be automatically
renewable; however after the expiration of the Term of Employment, Executive’s
employment shall continue on an “at will” basis. If following the expiration of
the Term of Employment, there is a termination with Good Reason (as defined
below) or a termination without Cause (as defined below), in either case,
Executive shall be entitled to and his sole remedies under this Agreement shall
be as set forth in Section 8(c).

(b) Notwithstanding anything in this Agreement to the contrary, at least one
year prior to the expiration of the Term of Employment, upon the written request
of the Company or Executive, the Parties shall meet to discuss this Agreement
and may agree in writing to modify any of the terms of this Agreement.

Section 4. Title, Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as Chief Compliance Officer of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the Chief Compliance Officer of corporations of similar
size and businesses as the Company as they may exist from time to time and as
are consistent with such positions and status. Executive shall devote all of his
business time and attention (except for periods of vacation or absence due to
illness and other activities permitted pursuant to Section 4(b)), and his best
efforts, abilities, experience, and talent to the position of Chief Compliance
Officer and for the Company’s businesses.

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other corporations after prior consultation
with and approval of the Board

 

4



--------------------------------------------------------------------------------

or the boards of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of his duties
and responsibilities under this Agreement.

(c) Place of Employment. Executive’s principal place of employment shall be the
corporate offices of the Company.

(d) Rank of Executive Within Company. As Chief Compliance Officer of the
Company, Executive shall report directly to the Chief Executive Officer of the
Company or as the Board may otherwise direct.

Section 5. Base Salary; Target Bonus.

(a) Executive shall be paid an annualized salary, payable in accordance with the
regular payroll practices of the Company, of not less than $155,000 (“Base
Salary”). The Base Salary shall be reviewed for increase (but not decrease) by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) no less than annually.

(b) Executive shall be eligible to participate in an annual incentive plan with
a target award opportunity approved from year to year by the Board. The amount
of target annual incentive approved by the Board and/or the Committee for any
given year is herein referred to as the “Target Bonus.”

Section 6. Employee Incentive Compensation and Benefit Programs. During the Term
of Employment, Executive shall be entitled to participate, in addition to the
annual incentive plan referenced in Section 5(b), in such other incentive
compensation, pension and welfare benefit plans and programs of the Company as
are made available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, deferral, health, medical, dental, long-term
disability, travel accident and life insurance plans, subject to eligibility.
The Company expressly retains the right to modify or terminate any such
incentive compensation, pension and welfare benefit plans and programs in its
sole discretion. In no case shall Executive be awarded any options or stock
appreciation rights with an exercise price less than 100% of Fair Market Value.
For purposes of this Agreement, “Fair Market Value” shall be equal to the price
of the Company’s stock on the date of grant of such award as determined pursuant
to the related award.

Section 7. Reimbursement of Business and Other Expenses. Executive is authorized
to incur reasonable expenses in carrying out his duties and responsibilities
under this Agreement, and the Company shall promptly reimburse him for all such
business expenses incurred in connection therewith, subject to documentation in
accordance with the Company’s business expense reimbursement policies. All
expenses described in this Section 7 shall be made in accordance with the
Company’s business expense reimbursement policies and procedures for its senior
executives (including timing), and such reimbursements will be made in any event
no later than the last day of Executive’s taxable year following the taxable
year in which the expense was incurred. The expenses reimbursed by the Company
during any taxable year of

 

5



--------------------------------------------------------------------------------

Executive will not affect the expenses reimbursed by the Company in another
taxable year. Further, this right to reimbursement is not subject to liquidation
or exchange for another benefit.

Section 8. Termination of Employment.

(a) Termination Due to Death or Disability. In the event Executive’s employment
with the Company is terminated due to his death or Disability (as defined
below), Executive, his estate or his beneficiaries, as the case may be, shall be
entitled to, and his or their sole remedies under this Agreement shall be:

(i) Base Salary through the date of death or Disability, which shall be paid in
a single lump sum not later than 15 days following Executive’s termination of
employment as a result of death or Disability;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment as a result of death or
Disability;

(iii) the immediate vesting of all unvested equity awards held by Executive in
existence as of the date of the Original Agreement; and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” means Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

(b) Termination by the Company for Cause.

(i) “Cause” shall mean:

(A) Executive’s willful and material breach of Sections 10, 11 or 12 of this
Agreement;

(B) Executive is convicted of, or enters a plea of nolo contendere to, a felony;

(C) Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
willful violation of the Company’s code of conduct, or fails to follow
reasonable and lawful directives of the Board which are consistent with this
Agreement resulting, in either case, in material harm to the financial condition
or reputation of the Company; or

 

6



--------------------------------------------------------------------------------

(D) Executive engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Company’s financial statements due to
material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.

(ii) A termination for Cause shall not take effect until a determination by the
Board that, in its judgment, grounds for termination of Executive for Cause
exist.

(iii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled to and his sole remedies under this Agreement shall be:

(A) Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump sum not later than 15 days following
Executive’s termination of employment;

(B) any incentive awards earned as of December 31 of the prior year (but not yet
paid), which shall be paid in a single lump sum not later than 15 days following
Executive’s termination of employment; and

(C) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

(c) Termination by the Company Without Cause or Termination by Executive With
Good Reason Prior to a Change in Control. In the event Executive’s employment
with the Company is terminated without Cause (meaning Executive’s employment is
terminated by the Company for any reason other than Cause (as defined in
Section 8(b)) or due to death or Disability, which termination shall be
effective as of the date specified by the Company in a written notice to
Executive, or in the event Executive terminates his employment with Good Reason
(as defined below), in either case prior to a Change in Control (as defined
below), Executive shall be entitled to and his sole remedies under this
Agreement shall be as follows:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to 1.5 times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the actual prior year bonus, which amount shall be payable
in substantially equal monthly installments in accordance with the Company’s
payroll practices for a period of 18 months beginning with the calendar month
that immediately follows the Earliest Payment Date (the “Severance Period”)
unless otherwise required to be paid in accordance with Section 8(j);

 

7



--------------------------------------------------------------------------------

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

(iv) continued participation in the medical plan for Executive and his
dependants who are qualified beneficiaries for purposes of continuation coverage
under COBRA at the same benefit level at which he and such dependants were
participating on the date of the termination of his employment at the same
premium paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”)
until the earlier of the expiration of the Severance Period or the date on which
Executive receives substantially comparable coverage and benefits under the
medical plan of a subsequent employer (the “Continued Participation Period”);
provided, however, if the COBRA Period terminates prior to the expiration of the
Continued Participation Period, during the remainder of the Continued
Participation Period Executive and such dependants will not be entitled to
continued participation in the medical plan and the Company will pay directly to
Executive, on a monthly basis during the remainder of the Continued
Participation Period, an amount equal to the amount previously expended monthly
by the Company for Executive’s and such dependants’ continued participation in
the medical plan, and

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

A termination with “Good Reason” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 8(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

(A) a material reduction in Executive’s Base Salary;

(B) a relocation of the corporate offices of the Company outside a 50-mile
radius of Baton Rouge, Louisiana;

(C) a material diminution of Executive’s authority, responsibilities or duties;

(D) any action or inaction occurs which constitutes a material breach by the
Company of its obligations under this Agreement.

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless (i) Executive provides the Company with notice of one of the conditions
described above within ninety (90) days of the existence of the condition,
(ii) the Company is provided at least thirty (30) days to cure the condition and
fails to cure same within such thirty-day (30-day) period and (iii) Executive
terminates employment within at least one hundred fifty (150) days of the
existence of the condition.

 

8



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if:

(A) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company or any Significant Subsidiary (as defined below),
representing 50% or more of the combined voting power of the Company’s or such
subsidiary’s then outstanding securities;

(B) during any 12-month period, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

(C) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

(D) the stockholders of the Company approve a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the

 

9



--------------------------------------------------------------------------------

Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom.

For purposes of this definition:

(A) The term “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act (including any successor to such Rule).

(B) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

(C) The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 14(d) thereof.

(d) Voluntary Termination. In the event of a termination of employment by
Executive on his own initiative, other than a termination due to death, a
termination with Good Reason or a Retirement pursuant to Section 8(f) below,
Executive shall have the same entitlements as provided in Section 8(b)(iii)
above for a termination for Cause. Notwithstanding any implication to the
contrary, Executive shall not have the right to terminate his employment with
the Company during the Term of Employment except in the event of a termination
with Good Reason or Retirement, and any voluntary termination of employment
during the Term of Employment in violation of this Agreement shall be considered
a material breach.

(e) Termination by the Company Without Cause or Termination by Executive With
Good Reason Following a Change in Control. In the event Executive’s employment
with the Company is terminated by the Company without Cause (which termination
shall be effective as of the date specified by the Company in a written notice
to Executive), other than due to death or Disability, or in the event there is a
termination with Good Reason (as defined above), in either case within one year
following a Change in Control (as defined above), Executive shall be entitled to
and his sole remedies under this Agreement shall be:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to 2 times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the actual prior year bonus, which amount shall be payable
in lump sum on the Earliest Payment Date, unless otherwise required to be paid
in accordance with Section 8(j),

 

10



--------------------------------------------------------------------------------

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

(iv) continued participation in the medical plan for Executive and his
dependants who are qualified beneficiaries for purposes of continuation coverage
under COBRA at the same benefit level at which he and such dependants were
participating on the date of the termination of his employment at the same
premium paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”)
until the earlier of the expiration of the Severance Period or the date on which
Executive receives substantially comparable coverage and benefits under the
medical plan of a subsequent employer (the “Continued Participation Period”);
provided, however, if the COBRA Period terminates prior to the expiration of the
Continued Participation Period, during the remainder of the Continued
Participation Period Executive will not be entitled to continued participation
in the medical plan and the Company will pay directly to Executive, on a monthly
basis during the remainder of the Continued Participation Period, an amount
equal to the amount previously expended monthly by the Company as of the last
day of the COBRA Period for Executive’s and such dependants’ continued
participation in the medical plan;

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company; and

(vi) all awards made to Executive prior to the date of the Original Agreement
shall vest, and Executive shall be entitled to the benefit of all such awards
immediately upon a Change of Control.

(f) Retirement. Upon Executive’s Retirement (as defined below), Executive shall
be entitled to and his sole remedies under this Agreement shall be:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

(iii) the immediate vesting of all unvested equity awards held by Executive in
existence as of the date of this Agreement, other than awards that are intended
to constitute performance-based compensation within the meaning of
Section 162(m) of the Code; and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

11



--------------------------------------------------------------------------------

For purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
retirement from employment with the Company as approved by the Board in its sole
discretion.

(g) No Mitigation; No Offset. In the event of any termination of employment,
Executive shall be under no obligation to seek other employment; amounts due
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

(h) Nature of Payments. Any amounts due under this Section 8 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

(i) No Further Liability; Release. In the event of Executive’s termination of
employment, payment made and performance by the Company in accordance with this
Section 8 shall operate to fully discharge and release the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to Executive’s rights under this Agreement. Other than
payment and performance under this Section 8, the Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives shall have no further obligation or
liability to Executive or any other person under this Agreement in the event of
Executive’s termination of employment. The Company conditions the payment of any
severance or other amounts pursuant to this Section 8 upon (i) the delivery by
Executive to the Company of a release in a form satisfactory to the Company,
substantially in the form attached hereto as Attachment 1, releasing any and all
claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of this Agreement within such time following his
termination of employment as will permit the release to become irrevocable on or
before the Earliest Payment Date and (ii) such release actually becoming
irrevocable by the Earliest Payment Date.

(j) Section 409A Specified Employee. If Executive is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Section 8 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this Section 8(j) result in a delay of payments to Executive, on the
first day any such payments may be made without incurring a penalty pursuant to
Section 409A (the “409A Payment Date”), the Company shall begin to make such
payments as described in this Section 8, provided that any amounts that would
have been payable earlier but for application of this Section 8(j) shall be paid
in lump-sum on the 409A Payment Date.

(k) Termination Without Cause Within 90 Days Prior to A Change in Control.
Anything in this Agreement to the contrary notwithstanding, if Executive’s
employment with the Company is terminated without Cause within 90 days prior to
the date on which the Change in Control occurs, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

(l) Financial Security For Payments Following a Change in Control. Following a
Change in Control, at the request of Executive, the Company or its successor
shall provide financial security reasonably acceptable to Executive for its
obligations to make payments required by Section 8(e).

(m) Separation from Service. Anything in this Agreement to the contrary
notwithstanding, no payment shall be made under this Section 8 and no Gross-Up
Amount shall be paid under Section 16 unless the termination of employment or
Retirement that gives rise to the payment also constitutes a “separation from
service” within the meaning of Section 409A of the Code and the regulations
issued thereunder, and solely for purposes of making the payments called for
under this Section 8 or paying the Gross-Up Amount under Section 16, the first
date as of which Executive has a separation from service shall be treated as the
date his employment terminates.

Section 9. Forfeiture Provisions.

(a) Forfeiture of Stock Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements and Severance Payments. Unless otherwise
determined by the Committee, upon termination of Executive’s employment for
Cause, Executive’s engaging in competition with the Company or any Subsidiary
after a voluntary termination of employment pursuant to Section 8(d), or
Executive’s violation of any of the other restrictive covenants contained in
Section 10, 11 or 12 (each a “Forfeiture Event”) while employed by the Company
and for 18 months after such employment terminates, will result in:

(i) The unexercised portion of any stock option, whether or not vested, and any
other Award (as defined below) not then settled (except for an Award that has
not been settled solely due to an elective deferral by Executive and otherwise
is not forfeitable in the event of any termination of Executive’s service) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event;

(ii) Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by Executive upon each exercise of a
stock option or settlement of an Award (regardless of any elective deferral)
that occurred (A) during the period commencing with the date that is 6 months
prior to the occurrence of the Forfeiture Event and the date 18 months after the
Forfeiture Date, if the Forfeiture Event occurred while Executive was employed
by the Company or a Subsidiary or affiliate, or (B) during the period commencing
6 months prior to the date Executive’s employment by the Company terminated and
ending 18 months after the date of such termination, if the Forfeiture Event
occurred after Executive ceased to be so employed. For purposes of this
Section 9, the term “Award Gain” shall mean (i), in respect of a given stock
option exercise, the product of (X) the Fair Market Value per share of common
stock at the date of such exercise (without regard to any subsequent change in
the market price of shares)

 

13



--------------------------------------------------------------------------------

minus the exercise price times (Y) the number of shares as to which the stock
option was exercised at that date, and (ii), in respect of any other settlement
of an Award granted to Executive, the Fair Market Value of the cash or stock
paid or payable to Executive (regardless of any elective deferral) less any cash
or the Fair Market Value of any stock or property (other than an Award or award
which would have itself then been forfeitable hereunder and excluding any
payment of tax withholding) paid by Executive to the Company as a condition of
or in connection such settlement; and

(iii) Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
any payments made by the Company to Executive or on Executive’s behalf under
Sections 8(c)(ii), 8(c)(iv), 8(e)(ii), and 8(iv).

For purposes of this Section 9, “Award” shall mean any cash award, stock option,
stock appreciation right, restricted stock, deferred stock, bonus stock,
dividend equivalent, or other stock-based or performance-based award or similar
award, together with any related right or interest, granted to or held by
Executive.

(b) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section 9, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

Section 10. Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

(a) During the Term of Employment and thereafter, Executive shall not, without
the prior written consent of the Company, disclose to anyone (except in good
faith in the ordinary course of business to a person who will be advised by
Executive to keep such information confidential) or make use of any Confidential
Information (as defined below), except in the performance of his duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) that requires
him to divulge, disclose or make accessible such information. In the event that
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

(b) During the Term of Employment and thereafter, Executive shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. This restriction shall not apply
to such disclosure by him to members of his immediate family, his tax, legal or
financial advisors, any lender, or tax authorities, or to potential future
employers to the extent necessary, each of whom shall be advised not to disclose
such information.

 

14



--------------------------------------------------------------------------------

(c) “Confidential Information” shall mean (i) all information concerning the
business of the Company or any Subsidiary including information relating to any
of their products, product development, trade secrets, customers, suppliers,
finances, and business plans and strategies, and (ii) information regarding the
organization structure and the names, titles, status, compensation, benefits and
other proprietary employment-related aspects of the employees of the Company and
the Company’s employment practices. Excluded from the definition of Confidential
Information is information (A) that is or becomes part of the public domain,
other than through the breach of this Agreement by Executive or (B) regarding
the Company’s business or industry properly acquired by Executive in the course
of his career as an executive in the Company’s industry and independent of
Executive’s employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

(e) Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as requested; provided, however that the same does not materially
interfere with his then current professional activities. The Company agrees to
reimburse Executive, on an after-tax basis, for all expenses actually incurred
in connection with his provision of testimony or assistance.

(f) Executive agrees that, during the Term of Employment and thereafter
(including following Executive’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any Subsidiary or their
respective officers, directors, employees, advisors, businesses or reputations.
The Company agrees that, during the Term of Employment and thereafter (including
following Executive’s termination of employment for any reason) the Company will
not make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may
directly or indirectly, disparage Executive or his business or reputation.
Notwithstanding the foregoing, nothing in this Agreement shall preclude either
Executive or the Company from making truthful statements or disclosures that are
required by applicable law, regulation, or legal process.

(g) Executive recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Executive in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Executive agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any

 

15



--------------------------------------------------------------------------------

nature pertaining to any Confidential Information that are held by Executive and
will not take any of the foregoing, or any reproduction of any of the foregoing,
that is embodied an any tangible medium of expression, provided that the
foregoing shall not prohibit Executive from retaining his personal phone
directories and rolodexes.

Section 11. Non-competition/Prior Employment Covenants.

(a) During Executive’s employment by the Company, Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, carrying on or engaging in, or
assisting another to carry on or engage in, any other business, work or activity
similar to the business, work or activity of the Company or its affiliates.
During the Restriction Period (as defined below), Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, (i) carrying on or engaging in,
or assisting another to carry on or engage in, any other business, work or
activity similar to the business, work or activity of the Company or its
affiliates in the geographical areas listed on Attachment 2 (the “Restricted
Areas”) in which the Company or its affiliates are then engaged in business, and
(ii) soliciting customers of the Company or its affiliates in the Restricted
Area. The Parties acknowledge that the Company is expanding and in order to
prevent ongoing, repetitious amendments to this Agreement solely for the purpose
of updating the Restricted Areas, the Parties agree that the Restricted Areas,
inclusive of Attachment 2, shall be self-amending to include all parishes,
counties and States in which the Company conducts business or actively solicits
business at any time during Executive’s employment with the Company and in no
event shall such Restricted Areas be less than that contained in Attachment 2.
The Parties intend and agree that Executive’s continued employment thereafter
shall serve as the Parties’ constructive acceptance of an amendment to enlarge
the Restricted Areas.

(b) For the purposes of this Section 11, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

(i) in the case of a termination of Executive’s employment by the Company
without Cause or a termination by Executive with Good Reason, pursuant to
Section 8(c) (whether during or after the Term of Employment), the Restriction
Period shall terminate 18 months from the date of such termination;

(ii) in the case of a termination of Executive’s employment for Cause pursuant
to Section 8(b) or in the case of a voluntary termination of Executive’s
employment pursuant to Section 8(d) above (whether during or after the Term of
Employment), 18 months from the date of such termination;

 

16



--------------------------------------------------------------------------------

(iii) in the case of a Retirement pursuant to Section 8(f) above or a
termination due to Disability pursuant to Section 8(a), 18 months from the date
of Retirement or the date of the termination due to Disability;

(iv) in the case of any termination of Executive’s employment pursuant to
Section 8(e) above, 18 months from the date of such termination.

(c) Executive represents and warrants to the Company that performance of
Executive’s duties pursuant to this Agreement will not violate any agreements
with or trade secrets of any other person or entity or previous employers,
including without limitation agreements containing provisions against
solicitation or competition.

Section 12. Non-solicitation of Employees and Customers. During the period
beginning with the Effective Date and ending 18 months following the termination
of Executive’s employment for any reason, Executive shall not induce:
(i) employees of the Company or any Subsidiary to terminate their employment
(provided, however, that the foregoing shall not be construed to prevent
Executive from engaging in generic non-targeted advertising for employees
generally), or (ii) customers of the Company or any Subsidiary to terminate
their relationship with the Company, within the Restricted Areas. During such
period, Executive shall not hire, either directly or through any employee, agent
or representative, any employee of the Company or any Subsidiary or any person
who was employed by the Company or any Subsidiary within 180 days of such
hiring.

Section 13. Remedies. In addition to whatever other rights and remedies the
Company may have at equity or in law (including without limitation, the right to
seek monetary damages), if Executive breaches any of the provisions contained in
Sections 10, 11 or 12, the Company (a) shall have its rights under Section 9 of
this Agreement, (b) shall have the right to immediately terminate all payments
and benefits due under this Agreement and (c) shall, not withstanding
Section 14, have the right to seek injunctive or other equitable relief,
including but not limited to, the right to seek a temporary restraining order,
preliminary injunction or permanent injunction, without the requirement to prove
actual damages or to post any bond or other security. Executive hereby waves the
requirement of posting bond or other security and acknowledges that such a
breach of Sections 10, 11 or 12 would cause irreparable injury and that money
damages alone would not provide an adequate remedy for the Company; provided,
however, the foregoing shall not prevent Executive from contesting the issuance
of any such injunction on the ground that no violation or threatened violation
of Sections 10, 11 or 12 has occurred.

Section 14. Resolution of Disputes. In the event that a Party to this Agreement
has any claim, right or cause of action against another Party to this Agreement,
which the Parties are unable to settle by agreement between themselves, such
claim, right or cause of action, to the extent that the relief sought by such
Party is for monetary damages or awards, will be determined by arbitration in
accordance with the provisions of this Section 14.

(a) The Party claiming a cause of action or breach of this Agreement shall first
provide the other Party with written notice of the breach. If the breach is not
remedied within 15

 

17



--------------------------------------------------------------------------------

days of said notice, the Party claiming the breach may request arbitration by
serving upon the other a demand therefor, in writing, specifying the matter to
be submitted to arbitration, and nominating a competent disinterested person to
act as an arbitrator. Within 15 days after receipt of such written demand and
nomination, the other Party will, in writing, nominate a competent disinterested
person, and the two arbitrators so designated will, within 15 days thereafter,
select a third arbitrator. The three arbitrators will give immediate written
notice of such selection to the Parties and will fix in said notice a time and
place of the meeting of the arbitrators which will be in Baton Rouge, Louisiana,
where all proceedings will be conducted, and will be held as soon as
conveniently possible (but in no event later than 45 days after the appointment
of the third arbitrator), at which time and place the Parties to the controversy
will appear and be heard with respect to the right, claim or cause of action. In
case the notified Party or Parties will fail to make a selection upon notice
within the time period specified, the Party asserting such claim will appoint an
arbitrator on behalf of the notified Party. In the event that the first two
arbitrators selected will fail to agree upon a third arbitrator within 15 days
after their selection, then such arbitrator may, upon application made by either
of the Parties to the controversy, be appointed by any judge of the United
States District Court for the Middle District of Louisiana.

(b) Each Party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the Parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the Parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the Parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators. The arbitrators shall not award any punitive damages. If any of
the arbitrators selected hereunder should die, resign or be unable to perform
his or her duties hereunder, the remaining arbitrators or any judge of the
United States District Court for the Middle District of Louisiana shall select a
replacement arbitrator. The procedure set forth in this Section for selecting
the arbitrators shall be followed from time to time as necessary. As to any
claim, controversy, dispute or disagreement that under the terms hereof is made
subject to arbitration, no lawsuit based on such matters shall be instituted by
any of the Parties, other than to compel arbitration proceedings or enforce the
award of a majority of the arbitrators. All privileges under Louisiana and
federal law, including attorney-client and work-product privileges, shall be
preserved and protected to the same extent that such privileges would be
protected in a federal court proceeding applying Louisiana law.

(c) The Company shall be responsible for advancing the cost of the arbitrators
as well as the other costs of the arbitration. Each Party will pay the fees and
expenses of its own counsel.

(d) Notwithstanding any other provisions of this Section 14, in the event that a
Party against whom any claim, right or cause of action is asserted commences, or
has commenced

 

18



--------------------------------------------------------------------------------

against it, bankruptcy, insolvency or similar proceedings, the Party or Parties
asserting such claim, right or cause of action will have no obligations under
this Section 14 and may assert such claim, right or cause of action in the
manner and forum it deems appropriate, subject to applicable laws. No
determination or decision by the arbitrators pursuant to this Section 14 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

(e) Notwithstanding any other provisions of this Section 14, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 10, 11, or 12, the arbitration requirements of this
Section 14 shall not apply.

(f) Any court proceedings relating to this Agreement shall be filed exclusively
in the federal and state courts domiciled in Baton Rouge, Louisiana, and the
Parties hereto consent to the venue and jurisdiction of such courts.

Section 15. Indemnification.

(a) Company Indemnity. The Company agrees that if Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
Louisiana against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, provided Executive provides Company with
prompt notice of such action or threatened action. Such indemnification shall
continue as to Executive even if he has ceased to be a director, member,
officer, employee or agent of the Company or other entity and shall inure to the
benefit of Executive’s heirs, executors and administrators. The Company shall
advance to Executive all reasonable costs and expenses to be incurred by him in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this Section 15(a) shall not be deemed exclusive of
any other rights of indemnification to which Executive may be entitled or which
may be granted to him, and it shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts

 

19



--------------------------------------------------------------------------------

claimed by Executive under Section 15(a) above that indemnification of Executive
is proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
stockholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.

Section 16. Excise Taxes.

(a) Notwithstanding any provision of this Agreement, or any other agreement,
plan or arrangement to the contrary, if any portion of the Contingent Payments
made or to be made to Executive would result in the imposition of an Excise Tax,
then:

(i) if the After-Tax Proceeds With Gross-Up exceed the After-Tax Proceeds With
Cut-Back, the Company shall pay to Executive an amount in cash equal to the
Gross-Up Amount within 120 days after Executive terminates employment (and in
any event no later than March 1 of the year following the year of termination).

(ii) if the After-Tax Proceeds With Cut-Back exceed the After-Tax Proceeds With
Gross-Up, Executive shall not be paid the Gross-Up Amount and the aggregate
amount of all payments to which Executive is entitled under this Agreement and
all other agreements, plans and arrangements shall be reduced to the minimum
extent necessary so that the aggregate present value of such payments equals no
more than 299% of Executive’s Base Amount.

(b) All determinations required under this Section 16 shall be made by the
Company’s independent accountants or compensation consultants, after due
consideration of Executive’s comments with respect to the interpretation hereof,
and all such determinations shall be conclusive, final and binding on the
parties hereto, subject to a Final Determination.

(c) For purposes of this Section 16:

(i) “After-Tax Proceeds With Cut-Back” shall mean the fair market value of all
Contingent Payments to Executive reduced to the minimum extent necessary so that
the aggregate present value of such payments equals 299% of Executive’s Base
Amount, and reduced further by the aggregate amount of all Taxes which would be
imposed on Executive with respect to such Contingent Payments. The amount of
Taxes deemed imposed with respect to such Contingent Payments shall be
determined as if all events that could give rise to a Tax with respect to such
Contingent Payments had occurred.

(ii) “After-Tax Proceeds With Gross-Up” shall mean the fair market value of all
Contingent Payments to Executive plus the Gross-Up Amount, reduced by the
aggregate amount of all Taxes which would be imposed on Executive with respect
to such Contingent Payments. The amount of Taxes deemed imposed with respect to
such Contingent Payments shall be determined as if all events that could give
rise to a Tax with respect to such Contingent Payments had occurred.

 

20



--------------------------------------------------------------------------------

(iii) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of
the Code and the Treasury Regulations promulgated thereunder or any successor
provisions of law.

(iv) “Contingent Payments” shall mean all payments in the nature of compensation
payable to (or for the benefit of) Executive which would otherwise be treated as
“excess parachute payments” (within the meaning of Section 280G(b)(1) of the
Code) determined as if the thresholds set forth in Section 280G(b)(2)(A)(ii) of
the Code were satisfied with respect to Executive.

(v) “Excise Tax” shall mean any Tax imposed upon Executive pursuant to
Section 4999 of the Code.

(vi) “Final Determination” shall mean any final determination of liability that,
under applicable law, is not subject to further appeal, review or modification
through proceedings or otherwise, including but not limited to the expiration of
a statute of limitations or a period for the filing of claims for refunds,
amended returns or appeals from adverse determinations.

(vii) “Gross-Up Amount” shall mean the lesser of (i) $1,000,000 and (ii) the
quotient equal to (A) the aggregate excise taxes which would be imposed on
Executive under Section 4999 of the Code in connection with a Change in Control
of the Company, determined without regard to the provisions of this Section 16,
divided by (B) one minus the highest marginal income and excise Tax rate
applicable to Executive for the calendar year in which occurred the Change in
Control, determined as if all Contingent Payments were paid without regard to
the provisions of this Section 16.

(viii) “Taxes” shall mean all federal, state and local income, employment and
excise taxes (including Excise Taxes) imposed by any governmental authority.

Section 17. Effect of Agreement on Other Benefits. Except as specifically
provided in this Agreement, the existence of this Agreement shall not be
interpreted to preclude, prohibit or restrict Executive’s participation in any
other employee benefit or other plans or programs in which he currently
participates.

Section 18. Assignability: Binding Nature; Solidary Obligations. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors, heirs (in the case of Executive) and permitted assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with a Change of Control of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a Change of Control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. No rights or
obligations of

 

21



--------------------------------------------------------------------------------

Executive under this Agreement may be assigned or transferred by Executive other
than his rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided in Section 24 below. The
obligations of the Company and Holding hereunder shall be considered solidary.

Section 19. Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization. Executive hereby represents to
the Company that he is physically and mentally capable of performing his duties
hereunder and he has no knowledge of any present or past physical or mental
conditions which would cause him not to be able to perform his duties hereunder.

Section 20. Entire Agreement. This Agreement contains the entire understanding
and agreement between the Parties concerning the subject matter hereof and, as
of the Effective Date, supersedes the Original Agreement and any other
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto, including, without
limitation any prior change in control agreement between the Parties.

Section 21. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

Section 22. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Specifically, but without limitation, the parties agree that
if any court of competent jurisdiction finds that any one or more of the words,
phrases, sentences, clauses, sections, subdivisions, or subparagraphs contained
in Sections 10, 11, or 12 is overly broad or unenforceable, then the Agreement
should be reduced or amended to be enforceable to the maximum extent allowable
under applicable law.

Section 23. Survivorship. The respective rights and obligations of the Parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

Section 24. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the

 

22



--------------------------------------------------------------------------------

Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

Section 25. Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of Louisiana without
reference to principles of conflict of laws. Subject to Section 14, the Company
and Executive hereby consent to the jurisdiction of any or all of the following
courts for purposes of resolving any dispute under this Agreement: (i) the
United States District Court for the Middle District of Louisiana or (ii) the
Nineteenth Judicial District Court for the Parish of East Baton Rouge, State of
Louisiana. The Company and Executive further agree that any service of process
or notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it or he may now or hereafter have to such jurisdiction and any
defense of inconvenient forum.

Section 26. Notices. Any notices given under this Agreement shall be in writing,
and delivered or mailed, and if mailed, postage prepaid, certified, return
receipt requested and addressed to the Company and to the Employee at the
addresses set forth below, or such other addresses as the Parties may from time
to time hereafter designate in writing, such notices to be effective upon
receipt by the Party to whom such notice is addressed:

 

If to the Company:   

AMEDISYS, INC.

5959 South Sherwood Forest Boulevard,

Baton Rouge, Louisiana, 70816

Attention: Chief Executive Officer

If to Holding   

AMEDISYS HOLDING, L.L.C.

5959 South Sherwood Forest Boulevard,

Baton Rouge, Louisiana, 70816

Attention: President

If to Executive:   

Jeffrey D. Jeter

[Redacted]

Section 27. Captions. The captions contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Section 28. Counterparts. This Agreement may be executed in two or more
counterparts.

Section 29. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in

 

23



--------------------------------------------------------------------------------

the least restrictive manner necessary to comply with such requirements and
without resulting in any diminution in the value of payments or benefits to
Executive.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMEDISYS, INC. By:  

/S/ William F. Borne

Name:   William F. Borne Title:   Chief Executive Officer and Chairman AMEDISYS
HOLDING, L.L.C. By:  

/S/ Dale E. Redman

Name:   Dale E. Redman Title:   Vice President EXECUTIVE

/S/ Jeffrey D. Jeter

Jeffrey D. Jeter

 

25



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE

In exchange for certain termination payments, benefits and promises to which
Jeffrey D. Jeter (“Executive”) would not otherwise be entitled, Executive,
knowingly and voluntarily releases Amedisys, Inc., its subsidiaries, affiliates
or related corporations, together with its/their officers, directors, agents,
employees and representatives (collectively, the “Company”), of and from any and
all claims, demands, obligations, liabilities and causes of action, of
whatsoever kind in law or equity, whether known or unknown, which Executive has
or ever had against the Company on or before the date of the execution of this
Release, including but not limited to claims in common law, whether in contract
or in tort, and causes of action under the Age Discrimination in Employment Act,
29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., and all other federal, state or local laws, ordinances or
regulations, for any losses, injuries or damages (including compensatory or
punitive damages), attorney’s fees and costs arising out of employment or
termination from employment with the Company.

Executive acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Executive acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven
(7) days following its execution by Executive. Prior to the expiration of the
seven-(7) day period, Executive may revoke Executive’s consent to this Release.

Executive acknowledges by executing this Release that Executive has returned to
the Company all Company property in Executive’s possession.

Executive acknowledges that the terms of this Release and Executive’s separation
of employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Executive’s
immediate family or tax or legal advisors, neither Executive nor Executive’s
agents shall divulge, publish or publicize any such confidential information to
any third parties or the media, or to any current or former employee, customer
or client of the Company or its businesses or any of its affiliates.

EXECUTIVE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

Signed:  

 

Date:  

 

 

ATTACHMENT ONE – Page 1



--------------------------------------------------------------------------------

ATTACHMENT 2

Restricted Areas

The following counties, parishes, cities and/or municipalities:

 

Alabama Autauga   Conecuh   Jackson   Perry Baldwin   Coosa   Jefferson  
Pickens Barbour   Covington   Lamar   Pike Bibb   Crenshaw   Lauderdale  
Randolph Blount   Cullman   Lawrence   Russell Bullock   Dale   Lee   Shelby
Butler   Dallas   Limestone   St Clair Calhoun   De Kalb   Lowndes   Sumter
Chambers   Elmore   Macon   Talladega Cherokee   Escambia   Madison   Tallapoosa
Chilton   Etowah   Marengo   Tuscaloosa Choctaw   Fayette   Marion   Walker
Clarke   Geneva   Marshall   Washington Clay   Greene   Mobile   Wilcox Cleburne
  Hale   Monroe   Winston Coffee   Henry   Montgomery   Colbert   Houston  
Morgan   Alaska Anchorage   Matanuska-Susitna     Arizona Coconino   Maricopa  
Pima   Yavapai Gila   Navajo   Pinal   Yuma Arkansas Baxter   Independence  
Lonoke   Sharp Cleburne   Izard   Marion   Stone Crawford   Jackson   Prairie  
Van Buren Faulkner   Johnson   Randolph   Washington Fulton   Logan   Sebastian
  Woodruff California Alameda   Orange   San Diego   Sutter Contra Costa  
Placer   San Francisco   Yolo El Dorado   Riverside   San Mateo   Yuba Los
Angeles   Sacramento   Santa Clara   Sutter Marin   San Bernardino   Santa Cruz
  Yolo

 

ATTACHMENT TWO – Page 1



--------------------------------------------------------------------------------

Colorado Adams   Chaffee   Elbert   Larimer Arapahoe   Denver   Fremont  
Saguache Boulder   Douglas   Jefferson   Weld Broomfield   El Paso   Lake  
Connecticut Fairfield   Litchfield   New Haven   Tolland Hartford   Middlesex  
New London   Windham Delaware Kent   New Castle   Sussex   District of Columbia
Washington, D.C.       Florida Alachua   Franklin   Lee   Polk Baker   Gadsden  
Leon   Putnam Bay   Gilchrist   Levy   St Johns Bradford   Glades   Liberty   St
Lucie Brevard   Gulf   Madison   Santa Rosa Broward   Hamilton   Manatee  
Sarasota Calhoun   Hardee   Marion   Seminole Charlotte   Hendry   Martin  
Sumter Citrus   Hernando   Miami-Dade   Suwannee Clay   Highlands   Nassau  
Taylor Collier   Hillsborough   Okaloosa   Union Columbia   Holmes   Okeechobee
  Volusia De Soto   Indian River   Orange   Wakulla Dixie   Jackson   Osceola  
Walton Duval   Jefferson   Palm Beach   Washington Escambia   Lafayette   Pasco
  Flagler   Lake   Pinellas  

 

ATTACHMENT TWO – Page 2



--------------------------------------------------------------------------------

Georgia Appling   Coweta   Jeff Davis   Rabun Atkinson   Crawford   Jones  
Randolph Bacon   Dade   Lamar   Richmond Baldwin   Dawson   Laurens   Rockdale
Banks   Dekalb   Liberty   Schley Barrow   Douglas   Long   Spalding Bartow  
Effingham   Lowndes   Stephens Ben Hill   Elbert   Lumpkin   Stewart Bibb  
Emanuel   Macon   Sumter Brantley   Evans   Madison   Talbot Bryan   Fannin  
Marion   Tattnall Butts   Fayette   Meriwether   Taylor Candler   Floyd   Monroe
  Tift Carroll   Forsyth   Montgomery   Toombs Catoosa   Franklin   Morgan  
Towns Charlton   Fulton   Murray   Treutlen Chatham   Gilmer   Muscogee   Troup
Chattahoochee   Gordon   Newton   Turner Chattooga   Greene   Oconee   Union
Cherokee   Gwinnett   Oglethorpe   Upson Clarke   Habersham   Paulding   Walker
Clay   Hall   Pickens   Walton Clayton   Harris   Pierce   Ware Clinch   Hart  
Pike   Wheeler Cobb   Heard   Polk   White Coffee   Henry   Pulaski   Whitfield
Colquitt   Jackson   Putnam   Wilkinson Columbia   Jasper   Quitman   Worth
Idaho Ada   Boise   Owyhee   Washington Bannock   Canyon   Payette   Bingham  
Gem   Power   Illinois Boone   Gallatin   Lake   Saline Carroll   Grundy  
Lawrence   Stephenson Clay   Hardin   Lee   Wabash Clinton   Iroquois  
Livingston   Washington Cook   Jasper   Madison   Wayne Crawford   Jo Daviess  
McHenry   White De Kalb   Kane   Monroe   Will Du Page   Kankakee   Ogle  
Winnebago Edwards   Kendall   Richland   Ford   La Salle   St Clair  

 

ATTACHMENT TWO – Page 3



--------------------------------------------------------------------------------

Indiana Adams   Gibson   La Porte   Randolph Allen   Grant   Lawrence   St
Joseph Bartholomew   Greene   Madison   Scott Benton   Hamilton   Marion  
Shelby Blackford   Hancock   Marshall   Spencer Boone   Harrison   Martin  
Starke Brown   Hendricks   Monroe   Steuben Carroll   Henry   Montgomery  
Sullivan Clark   Howard   Morgan   Tippecanoe Clay   Huntington   Newton  
Tipton Clinton   Jackson   Noble   Vanderburgh Crawford   Jasper   Orange   Vigo
Daviess   Jay   Owen   Wabash De Kalb   Jefferson   Parke   Warren Delaware  
Jennings   Perry   Warrick Dubois   Johnson   Pike   Washington Elkhart   Knox  
Porter   Wayne Floyd   Kosciusko   Posey   Wells Fountain   Lagrange   Pulaski  
White Fulton   Lake   Putnam   Whitley Kansas Butler   Elk   Kingman   Ottawa
Chase   Ellsworth   Leavenworth   Reno Clay   Franklin   Lincoln   Rice Cloud  
Greenwood   Marion   Saline Cowley   Harvey   McPherson   Sedgwick Dickinson  
Jefferson   Miami   Sumner Douglas   Johnson   Mitchell   Wyandotte Kentucky
Adair   Clark   Henry   Nicholas Allen   Clinton   Jefferson   Oldham Anderson  
Cumberland   Jessamine   Owen Barren   Daviess   Kenton   Pendleton Bath  
Estill   Laurel   Powell Bell   Fayette   Lincoln   Pulaski Boone   Franklin  
Logan   Scott Bourbon   Garrard   Madison   Shelby Boyd   Grayson   Meade  
Simpson Boyle   Green   Menifee   Spencer Breckinridge   Greenup   Mercer  
Taylor Bullitt   Hardin   Monroe   Trimble Campbell   Harrison   Montgomery  
Warren Casey   Hart   Henry   Whitley

 

ATTACHMENT TWO – Page 4



--------------------------------------------------------------------------------

Louisiana Acadia   Evangeline   Morehouse   St Martin Allen   Franklin  
Natchitoches   St Mary Ascension   Grant   Orleans   St Tammany Assumption  
Iberia   Ouachita   Tangipahoa Avoyelles   Iberville   Plaquemines   Tensas
Beauregard   Jackson   Pointe Coupee   Terrebonne Bienville   Jefferson  
Rapides   Union Caldwell   Jefferson Davis   Richland   Vermilion Catahoula  
Lafayette   St Bernard   Vernon Claiborne   Lafourche   St Charles   Washington
Concordia   La Salle   St Helena   W Baton Rouge E Baton Rouge   Lincoln   St
James   W Carroll E Carroll   Livingston   St John The Baptist   W Feliciana E
Feliciana   Madison   St Landry   Winn Maine Cumberland   York     Maryland Anne
Arundel   Cecil   Montgomery   Worcester Baltimore   Dorchester   Prince Georges
  Baltimore City   Harford   Somerset   Carroll   Howard   Wicomico  
Massachusetts Berkshire   Franklin   Middlesex   Suffolk Bristol   Hampden  
Norfolk   Worcester Essex   Hampshire   Plymouth   Michigan Arenac   Gratiot  
Livingston   St Clair Bay   Ingham   Macomb   Shiawassee Clare   Ionia   Midland
  Tuscola Clinton   Isabella   Monroe   Washtenaw Eaton   Jackson   Montcalm  
Wayne Genesee   Lapeer   Oakland   St Clair Gladwin   Lenawee   Saginaw  
Shiawassee Minnesota Anoka   Goodhue   Mower   Sibley Carver   Hennepin  
Olmsted   Wabasha Dakota   Houston   Ramsey   Washington Dodge   Le Sueur   Rice
  Winona Fillmore   McLeod   Sherburne   Wright

 

ATTACHMENT TWO – Page 5



--------------------------------------------------------------------------------

Mississippi Alcorn   Hinds   Lee   Sharkey Benton   Issaquena   Lowndes  
Simpson Calhoun   Itawamba   Marion   Smith Chickasaw   Jackson   Marshall  
Stone Claiborne   Jasper   Monroe   Tippah Clarke   Jefferson   Neshoba  
Tishomingo Clay   Jefferson Davis   Newton   Union Copiah   Jones   Oktibbeha  
Walthall Covington   Kemper   Pearl River   Warren Forrest   Lafayette   Perry  
Wayne George   Lamar   Pontotoc   Yazoo Hancock   Lauderdale   Prentiss  
Harrison   Lawrence   Scott   Missouri Barry   Dunklin   McDonald   St Louis
City Barton   Franklin   New Madrid   Ste Genevieve Bollinger   Greene   Newton
  Stoddard Butler   Henry   Ozark   Stone Camden   Hickory   Pike   Taney Carter
  Iron   Polk   Vernon Cedar   Jasper   Reynolds   Warren Christian   Jefferson
  Ripley   Washington Crawford   Laclede   St Charles   Wayne Dade   Lawrence  
St Clair   Webster Dallas   Lincoln   St Francois   Douglas   Madison   St Louis
  New Hampshire Belknap   Hillsboro   Rockingham   Strafford Carroll   Merrimack
    New Mexico Bernalillo   McKinley   Santa Fe   Valencia Cibola   Sandoval  
Torrance   New York Allegany   Erie   Orleans   Wyoming Cattaraugus   Nassau  
Queens   Chautauqua   Niagara   Suffolk  

 

ATTACHMENT TWO – Page 6



--------------------------------------------------------------------------------

North Carolina Alamance   Durham   Johnston   Rockingham Cabarrus   Forsyth  
Lee   Rowan Caswell   Franklin   Lincoln   Sampson Catawba   Gaston  
Mecklenburg   Stokes Chatham   Granville   Moore   Surry Cleveland   Guilford  
Orange   Vance Cumberland   Harnett   Person   Wake Davidson   Hoke   Randolph  
Warren Davie   Iredell   Robeson   Yadkin Ohio Allen   Fulton   Madison   Ross
Ashtabula   Geauga   Mahoning   Sandusky Athens   Greene   Marion   Seneca
Belmont   Hamilton   Medina   Shelby Butler   Hancock   Miami   Stark Champaign
  Hardin   Monroe   Summit Clark   Harrison   Montgomery   Trumbull Clermont  
Henry   Morgan   Warren Clinton   Huron   Noble   Washington Cuyahoga  
Jefferson   Ottawa   Wayne Darke   Lake   Pickaway   Wood Erie   Logan   Portage
  Wyandot Fayette   Lorain   Preble   Franklin   Lucas   Putnam   Oklahoma Adair
  Delaware   Logan   Pawnee Alfalfa   Garfield   Love   Payne Atoka   Garvin  
Major   Pittsburg Blaine   Grady   Marshall   Pontotoc Bryan   Grant   Mayes  
Pottawatomie Caddo   Greer   McClain   Pushmataha Canadian   Haskell   McCurtain
  Rogers Carter   Hughes   McIntosh   Seminole Cherokee   Jackson   Murray  
Sequoyah Choctaw   Jefferson   Muskogee   Stephens Cleveland   Johnston   Noble
  Tillman Coal   Kay   Nowata   Tulsa Comanche   Kingfisher   Okfuskee   Wagoner
Cotton   Kiowa   Oklahoma   Washington Craig   Latimer   Okmulgee   Washita
Creek   Le Flore   Osage   Woods Custer   Lincoln   Ottawa   Woodward

 

ATTACHMENT TWO – Page 7



--------------------------------------------------------------------------------

Oregon Clackamas   Douglas   Multnomah   Washington Columbia   Marion   Polk  
Yamhill Pennsylvania Adams   Columbia   Lancaster   Pike Allegheny   Crawford  
Lawrence   Schuylkill Armstrong   Cumberland   Lebanon   Somerset Beaver  
Dauphin   Lehigh   Susquehanna Bedford   Delaware   Luzerne   Venango Berks  
Fayette   Mercer   Washington Bucks   Franklin   Monroe   Wayne Butler   Fulton
  Montgomery   Westmoreland Carbon   Greene   Northampton   Wyoming Chester  
Huntingdon   Perry   York Clarion   Lackawanna   Philadelphia   Puerto Rico
Canovanas   Culebra   Loiza   San Juan Carolina   Fajardo   Luquillo   Trujillo
Alto Ceiba   Guaynabo   Rio Grande   Vieques Rhode Island Bristol   Newport  
Providence   Washington Kent       South Carolina Abbeville   Chesterfield  
Hampton   Oconee Aiken   Clarendon   Horry   Orangeburg Allendale   Colleton  
Jasper   Pickens Anderson   Darlington   Kershaw   Richland Bamberg   Dillon  
Lancaster   Saluda Barnwell   Dorchester   Laurens   Spartanburg Beaufort  
Edgefield   Lee   Sumter Berkeley   Fairfield   Lexington   Union Calhoun  
Florence   Marion   Williamsburg Charleston   Georgetown   Marlboro   York
Cherokee   Greenville   McCormick   Chester   Greenwood   Newberry  

 

ATTACHMENT TWO – Page 8



--------------------------------------------------------------------------------

Tennessee Anderson   Fayette   Knox   Rhea Bedford   Fentress   Lauderdale  
Roane Benton   Franklin   Lawrence   Robertson Bledsoe   Gibson   Lewis  
Rutherford Blount   Giles   Lincoln   Scott Bradley   Grainger   Loudon  
Sequatchie Campbell   Greene   Macon   Sevier Cannon   Grundy   Madison   Shelby
Carroll   Hamblen   Marion   Smith Carter   Hamilton   Marshall   Stewart
Cheatham   Hancock   Maury   Sullivan Chester   Hardeman   McMinn   Sumner
Claiborne   Hardin   McNairy   Tipton Clay   Hawkins   Meigs   Trousdale Cocke  
Haywood   Monroe   Unicoi Coffee   Henderson   Montgomery   Union Crockett  
Henry   Moore   Van Buren Cumberland   Hickman   Morgan   Warren Davidson  
Houston   Obion   Washington Dekalb   Humphreys   Overton   Weakley Decatur  
Jackson   Pickett   White Dickson   Jefferson   Polk   Williamson Dyer   Johnson
  Putnam   Wilson

 

ATTACHMENT TWO – Page 9



--------------------------------------------------------------------------------

Texas Aransas   Denton   Jim Wells   Orange Atascosa   Duval   Johnson   Parker
Austin   Ellis   Karnes   Polk Bandera   Falls   Kaufman   Rains Bastrop  
Fannin   Kendall   Refugio Bee   Fayette   Kenedy   Rockwall Bell   Ft Bend  
Kleberg   San Jacinto Bexar   Galveston   La Salle   San Patricio Blanco  
Goliad   Lampasas   Somervell Bosque   Gonzales   Lavaca   Tarrant Brazoria  
Grayson   Lee   Travis Brazos   Grimes   Leon   Trinity Brooks   Guadalupe  
Liberty   Tyler Burleson   Hardin   Limestone   Van Zandt Burnet   Harris   Live
Oak   Victoria Caldwell   Hays   Llano   Walker Calhoun   Henderson   Madison  
Waller Chambers   Hill   McLennan   Washington Collin   Hood   McMullen   Webb
Colorado   Houston   Medina   Wharton Comal   Hunt   Milam   Williamson Cooke  
Jackson   Montague   Wilson Coryell   Jasper   Montgomery   Wise Dallas  
Jefferson   Newton   De Witt   Jim Hogg   Nueces  

 

ATTACHMENT TWO – Page 10



--------------------------------------------------------------------------------

Virginia Albemarle   Dinwiddie   Lancaster   Prince George Alexandria   Essex  
Lee   Prince William Alleghany   Fairfax   Leesburg City   Pulaski Amelia  
Fairfax City   Lexington   Radford Amherst   Falls Church   Loudoun   Richmond
Appomattox   Fauquier   Louisa   Richmond City Arlington   Floyd   Lunenburg  
Roanoke Augusta   Fluvanna   Lynchburg   Rockbridge Bedford   Franklin   Madison
  Rockingham Bedford City   Franklin City   Manassas   Russell Bland   Frederick
  Manassas Park   Salem Botetourt   Fredericksburg   Martinsville   Scott
Brunswick   Galax   Mathews   Shenandoah Buchanan   Giles   Mecklenburg   Smyth
Buckingham   Gloucester   Middlesex   Southampton Buena Vista   Goochland  
Montgomery   Spotsylvania Campbell   Grayson   Nelson   Stafford Caroline  
Greene   New Kent   Staunton Carroll   Greensville   Newport News   Suffolk
Charles City   Halifax   Norfolk   Surry Charlotte   Hampton   Northampton  
Sussex Charlottesville   Hanover   Northumberland   Tazewell Chesapeake  
Harrisonburg   Nottoway   Virginia Beach Chesterfield   Henrico   Orange  
Washington Clarke   Henry   Page   Waynesboro Colonial Heights   Highland  
Patrick   Westmoreland Covington   Hopewell   Petersburg   Williamsburg Craig  
Isle Of Wight   Pittsylvania   Winchester Culpeper   James City   Poquoson  
Wise Cumberland   King And Queen   Portsmouth   Wythe Danville   King George  
Powhatan   York Dickenson   King William   Prince Edward   Washington Benton  
Ferry   Grant   Okanogan Douglas      

 

ATTACHMENT TWO – Page 11



--------------------------------------------------------------------------------

West Virginia Barbour   Harrison   Mingo   Summers Boone   Jackson   Monongalia
  Taylor Brooke   Kanawha   Monroe   Tucker Cabell   Lewis   Nicholas   Tyler
Calhoun   Lincoln   Ohio   Upshur Clay   Logan   Pleasants   Wetzel Doddridge  
Marion   Preston   Wirt Fayette   Marshall   Putnam   Wood Gilmer   Mason  
Raleigh   Wyoming Grant   McDowell   Ritchie   Greenbrier   Mercer   Roane  
Wyoming Converse   Natrona   Niobrara   Platte Fremont      

 

ATTACHMENT TWO – Page 12